               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON

UNITED STATES OF AMERICA

v.                                   CRIMINAL NO. 2:18-00222-01

TODD STEPHENS


                   MEMORANDUM OPINION AND ORDER

     Pending before the court is defendant’s motion in limine.

(ECF No. 36).   On March 27, 2019, defendant entered a guilty plea

in this case, eliminating the need for a trial.           Accordingly, the

motion in limine is DENIED as moot.

     The Clerk is directed to send a copy of this Order to

counsel of record and to the Probation Office of this court.

     IT IS SO ORDERED this 9th day of April, 2019.

                               ENTER:


                              David A. Faber
                              Senior United States District Judge
